Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0040932).

With respect to claim 1, Lee et al. discloses a cell-seating unit, comprising:


an upper plate member 300 disposed to face the lower plate member 300;[Figure 7] and 

a middle plate member 200 coupled to the lower plate member 300 and the 10upper plate member 300 for connection thereof while being in contact with a bottom portion of the secondary battery cell 100.  [Figure 1; Figure 2; Figure 7; 0091-0099]


With respect to claim 2, Lee et al. discloses wherein the middle plate member 200 is provided with a heat sink configured to release heat 15transferred from the secondary battery cell.  [0084; 0094]


With respect to claim 3, Lee et al. discloses wherein the lower plate member 300 and the upper plate member 300 facing each other in parallel are vertically coupled to both end portions of the middle plate member 200.  [Figure 7]

With respect to claim 4, Lee et al. discloses a battery module, comprising: 
a plurality of secondary battery cells 100; [Figure 7]
a cell-seating unit equipped with at least one of the secondary battery cells 100 in a procumbent state; [Figure 7]


With respect to claim 5, Lee et al. discloses wherein the cell-seating unit comprises: 

a lower plate member 300 in which a secondary battery cell 100 is seated 5while being in contact with a side surface portion of the secondary battery cell 100; [0091; Figure 7]

an upper plate member 300 disposed to face the lower plate member 300;[Figure 7] and 

a middle plate member 200 coupled to the lower plate member 300 and the 10upper plate member 300 for connection thereof while being in contact with a bottom portion of the secondary battery cell 100.  [Figure 1; Figure 2; Figure 7; 0091-0099]


With respect to claim 6, Lee et al. discloses wherein the middle plate member 200 is provided with a heat sink configured to release heat 15transferred from the secondary battery cell 100.  [0084; 0094]

With respect to claim 7, Lee et al. discloses wherein the lower plate member 300 and the upper plate member 300 facing each other in parallel are vertically coupled to both end portions of the middle plate member 200.  [Figure 7]

With respect to claim 8, Lee et al. discloses wherein the cell-seating unit is provided with the middle plate member 200 at a height corresponding to a stacking height of a plurality of the secondary battery cells 100 stacked to be accommodated and accommodate a plurality of the 25secondary battery cells 100 in a region formed by the lower plate member 300, the upper plate member 300 and the middle plate member 200.  [Figure 7]

With respect to claim 9, Lee et al. discloses wherein the middle plate member 200 is coupled to the bottom portion of the secondary battery cells 100 [Figure 7], mediated by a thermally conductive member.  [0070]

5 With respect to claim 10, Lee et al. discloses wherein the thermally conductive member is formed to have a shape corresponding to a shape of the bottom portion of the secondary battery cells to support the secondary battery cells 100.  [Figure 7; Figure 2]

10 With respect to claim 11, Lee et al. discloses wherein the thermally conductive member is formed of at least one of silicon, polyurethane and an epoxy material such that the secondary battery cells are bonded thereto.  [0070]

10 With respect to claim 16, Lee et al. discloses wherein the cell-seating unit is disposed by stacking a pouch-type secondary battery cells sealed around the rim of the pouch 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-15 s/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0040932) as applied to claim 5 above in further view of Lee et al. ‘033 (US 20180048033).

With respect to claim 12, Lee et al. discloses wherein the cover unit 400 comprises: an end cover member 400 coupled to both end portions of the middle plate member 200; 

Lee et al. does not disclose a side cover member disposed to face the middle plate member 20and coupled to edge portions of the upper plate member and the lower plate member.  

Lee et al. ‘033 discloses a battery module, comprising: 
a plurality of secondary battery cells 30 [Figures 14-16]; 
a cell-seating unit equipped with at least one of the secondary battery cells in a procumbent state [Figures 14-16];
 25a cover unit 97/99/100 coupled to the cell-seating unit and covering an opening of the cell-seating unit in which the secondary battery cells are accommodated.  [Figures 14-16; 0140-0150]
wherein the cell-seating unit comprises: 
a lower plate member 95A in which a secondary battery cell is seated 5; [0082; 0069; Figure 16]
an upper plate member 95B disposed to face the lower plate member 95A; [0082; 0069; Figure 16] and
 a middle plate member 70/50/47/67 [Figure 15; 0105]

wherein the cover unit 97/99/100 comprises: an end cover member 97/99 ; and a side cover member 100/110 disposed to face the middle plate member 70/50/47/67 20and coupled to edge portions of the upper plate member 95B and the lower plate member 95A.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]

With respect to claim 13, Lee et al.  does not disclose wherein both end portions of the side cover member are inserted into coupling grooves formed 25in the upper plate member and the lower plate member.  

Lee et al. ‘033 discloses wherein both end portions of the side cover member 100/110  include screws that are screw combined (inserted) into screw holes (coupling grooves) in the upper plate member 95B and the lower plate member 95A [Figure 16; 0082; 0147]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member wherein both end portions of the side cover member are inserted into coupling grooves formed 25in the upper plate member and the lower plate member, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]


With respect to claim 14, Lee et al.  does not disclose wherein the side cover member is provided with a coupling tap protruded from both end portions thereof in the form corresponding to the coupling groove.  

 wherein both end portions of the side cover member 100/110 include screws (coupling tap) protruded from both end portions that are screw combined (in the form corresponding with) the screw holes (coupling groove) in the upper plate member 95B and the lower plate member 95A [Figure 16; 0082; 0147]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Lee et al. to include a side cover member provided with a coupling tap protruded from both end portions thereof in the form corresponding to the coupling groove, as disclosed in Lee et al. ‘033, in order to allow for an improved structure that is space efficient with a decreased thickness. [0001; 0095-0138]


5 With respect to claim 15, Lee et al.  does not disclose wherein the side cover member is provided with a support tab formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells stacked and accommodated in the cell-seating unit.  

Lee et al. ‘033 discloses wherein the side cover member 100/110 is provided with a support tab formed to protrude in a direction of the secondary battery cells such that a plurality of the secondary battery cells stacked and accommodated in the cell-seating unit.  [Figure 1]







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong et al. (US 2016/0268658)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723